United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0525
Issued: November 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2018 appellant, through counsel, filed a timely appeal from an August 8,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that appellant’s diagnosed cervical
radiculopathy, cervical facet syndrome, cervical and lumbar radiculopathy, bilateral carpal tunnel
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

syndrome, and bilateral wrist tenosynovitis are causally related to the accepted January 2, 2017
employment injury.
FACTUAL HISTORY
On January 3, 2017 appellant, then a 60-year-old bulk mail technician, filed a traumatic
injury claim (Form CA-1) alleging that, while at work on January 2, 2017, a chair rolled out from
under her, causing her to fall directly onto a cement floor, landing on her right side. She alleged
that this caused pain in her back, left chin, right leg extending to her hip, neck, and right arm.
Appellant also alleged subsequent sporadic headaches. She stopped work on January 3, 2017.
In a January 4, 2017 report, Dr. Deborah K. Witt, a family medicine practitioner, noted that
x-rays of appellant’s cervical spine, lumbar spine, and right pelvis were performed. She diagnosed
neck muscle spasm, acute bilateral low back pain without sciatica, acute post-traumatic headache,
acute right hip pain, and pain in joint of right shoulder. On January 6, 2017 Dr. Witt noted
appellant’s complaints of significant low back, right hip, and right shoulder pain after a fall and
advised that she could not work.
By development letter dated January 23, 2017, OWCP informed appellant of the
deficiencies of her claim and advised her of the type of medical and factual evidence needed to
establish the claim. It afforded her 30 days to submit the necessary evidence
In a February 10, 2017 letter, Dr. Witt described appellant’s history of injury and noted
that she had been seen on five occasions. She described x-ray findings and indicated that appellant
had noted point tenderness at the hip with decreased hip and low back range of motion, and mild
swelling with right buttock numbness. Dr. Witt noted ultimate diagnoses of lumbar radiculopathy
due to degenerative joint disease, aggravated by her fall. She advised that appellant could not
work.
By decision dated March 2, 2017, OWCP found that the January 2, 2017 incident occurred
as alleged, but denied the claim, finding that appellant had not submitted medical evidence
containing a medical diagnosis caused by the accepted employment incident.
On March 17, 2017 appellant, through counsel, requested a hearing before an OWCP
hearing representative.
Additional medical evidence was submitted including a January 4, 2017 x-ray of
appellant’s cervical spine that demonstrated disc space narrowing, most severe at C5-6 and C6-7,
multilevel anterior osteophytes in the lower cervical spine, and mild foraminal narrowing at C4-5
bilaterally. Lumbar spine x-ray that day demonstrated degenerative disc space narrowing at S1-2
and facet arthropathy at L5-S1. Hip x-ray showed no fracture or degenerative joint disease of the
hip joints.
In a January 10, 2017 report, Dr. Jeremy David Close, Board-certified in family medicine,
noted examination findings of cervical spine soreness and mild right buttock pain on straight leg
raising. He reviewed the January 4, 2014 x-rays and indicated that they showed cervical and
lumbar degenerative changes. Dr. Close diagnosed radiculopathy of the cervical region and acute
right-sided low back pain without sciatica.
2

Dr. Witt completed a duty status report (Form CA-17) on February 7, 2017, noting findings
of decreased right hip and lumbar range of motion with radicular symptoms, and other disabling
conditions of obesity and arthritis. She advised that appellant could not return to work.
An April 4, 2017 magnetic resonance imaging (MRI) scan of appellant’s cervical spine
demonstrated cervical spondylosis, most significant at C6-7.
By report dated April 18, 2017, Dr. Steven J. Valentino, a Board-certified osteopath
specializing in orthopedic surgery, noted symptoms of radiating neck pain which appellant related
to the accepted January 2, 2017 employment incident. Cervical spine examination demonstrated
significantly limited range of motion in all planes with spasm, facet synovitis, and effusion,
radiating arm pain with Spurling’s maneuver, and 4/5 weakness of the upper extremities with
decreased sensation. Lumbar spine examination demonstrated marked spasm, and straight leg
raising test reproduced low back and buttock pain. Appellant’s examination was otherwise normal.
Dr. Valentino diagnosed cervical (neck) pain, sprain of ligaments of cervical spine and lumbar
spines, and cervical radiculitis. He indicated that appellant’s ongoing symptoms and diagnoses
were related to her work injury by direct cause and by aggravation and recommended further
testing.
An upper extremity electromyogram/nerve conduction velocity (EMG/NCV) study on
May 1, 2017 demonstrated severe right and mild-to-moderate left carpal tunnel syndrome.
In a June 15, 2017 report, Dr. Scott M. Fried, a Board-certified osteopath specializing in
orthopedic surgery, described job duties appellant had performed for over 30 years at the
employing establishment. He noted her description of injury where she landed hard on her right
hand, hitting her shoulder, and entire right side on January 2, 2017. Dr. Fried described current
complaints of ongoing severe pain and discomfort with numbness and tingling in the right hand
and wrist, radiating neck and paracervical pain, and low back and right hip pain, with some left
upper extremity symptoms of intermittent numbness and tingling. He reviewed appellant’s x-rays,
MRI scan, EMG/NCV test, and Dr. Valentino’s report. Dr. Fried described cervical spine findings
of decreased range of motion, tenderness, muscle spasm, and noted that Tinel’s testing of the
median nerve at the wrist was positive bilaterally. Tinel’s and compression testing of the right
radial nerve at the elbow was positive, and Tinel’s was positive at the infraclavicular and
supraclavicular fossae of the right thoracic outlet. Phalen’s test was positive in the right hand, and
compression testing was positive in the wrist bilaterally. Synovitis was noted at the volar and
carpal tunnel in both wrists consistent with flexor tenosynovitis. Roos and Hunter’s tests were
positive on the right, and motor function of the right long thoracic nerve was decreased with
tenderness to palpation. Dr. Fried diagnosed right median and radial neuropathy, left median
neuropathy, right brachial plexopathy/cervical radiculopathy, scapular winging with long thoracic
neuritis, cervical strain and sprain with right radiculopathy and aggravation of cervical disc
disease, disc space narrowing at multiple levels with radiculopathy, and right shoulder rotator cuff
strain and sprain. He opined that there was “no doubt” that appellant had a significant injury on
June 2, 2017, with a side-bending whiplash injury that aggravated her cervical disc disease, a
traction injury to the nerve roots of C5 through T1 with evidence of long thoracic nerve stretch,
and traumatic injury to the radial and median nerves in the right upper extremity with double crush
syndrome. Dr. Fried recommended additional testing, a functional capacity evaluation, pain
management, and therapy.

3

During the hearing, held on July 12, 2017, appellant testified that, on January 2, 2017, she
fell onto her buttocks on a cement floor and then tilted to the right, involving her entire right side.
She indicated that she finished the two hours remaining on her shift, but became very sore and
went to see Dr. Witt on January 4, 2017, who took her off work. Appellant stated that she was not
under medical treatment prior to the January 2017 incident and had not returned to work. Counsel
argued that, as all conditions diagnosed by Dr. Fried and Dr. Valentino were causally related to
the accepted January 2, 2017 employment incident, the claim should be accepted for all diagnosed
conditions.
In a May 9, 2017 report, Dr. Valentino reiterated appellant’s physical findings. He advised
that the January 2, 2017 employment incident caused cervical and lumbar strain and sprain,
aggravation of cervical and lumbar degenerative disc disease, facet syndrome with cervical and
lumbar radiculitis, and cervical radiculopathy. Dr. Valentino maintained that when appellant fell
backwards onto her buttocks she hyperextended her cervical and lumbar spine, as confirmed by
physical examination. He advised that she could not return to work.
An upper extremity EMG/NCV study completed on August 2, 2017 demonstrated severe
right median nerve impairment at the wrist level, mild left median nerve impairment at the wrist
level, moderate right posterior interosseous nerve impairment at the radial tunnel level, normal on
the left, and mild right ulnar nerve impairment at the elbow level, normal on the left.
In a treatment note dated August 8, 2017, Dr. Fried described appellant’s ongoing
complaints of bilateral upper extremity and neck pain. He described physical examination findings
and advised that she remained significantly symptomatic and could not work.3
By decision dated August 18, 2017, an OWCP hearing representative modified the
March 2, 2017 decision, finding that appellant had established cervical and lumbar sprains and a
right shoulder sprain resulting from the January 2, 2017 employment injury. He further found,
however, that the medical evidence of record was insufficient to establish that additional
conditions of cervical radiculopathy, cervical facet syndrome, cervical and lumbar radiculopathy,
bilateral carpal tunnel syndrome, and bilateral wrist tenosynovitis were caused by her fall at work
on January 2, 2017.
LEGAL PRECEDENT
An employee has the burden of proof to establish that any specific condition for which
compensation is claimed is causally related to the employment injury.4 Causal relationship is a
medical issue, and the medical evidence required to establish a causal relationship is rationalized
medical evidence.5 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
3

Dr. Fried had previously advised that appellant had been fitted with a custom splint to address her documented
injuries.
4

Kenneth R. Love, 50 ECAB 276 (1999).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

the specific employment factors identified by the employee.6 Neither the mere fact that a disease
or condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.7
It is well established that where employment factors cause an aggravation of an underlying
physical condition, the employee is entitled to compensation for periods of disability related to the
aggravation. Where the medical evidence supports an aggravation or acceleration of an underlying
condition precipitated by working conditions or injuries, such disability is compensable. However,
the normal progression of untreated disease cannot be said to constitute “aggravation” of a
condition merely because the performance of normal work duties reveal the underlying condition.
For the conditions of employment to bring about an aggravation of preexisting disease, the
employment must cause acceleration of the disease or precipitate disability.8
ANALYSIS
The Board finds that appellant has not established that the cervical radiculopathy, cervical
facet syndrome, cervical and lumbar radiculopathy, bilateral carpal tunnel syndrome, and bilateral
wrist tenosynovitis are causally related to the accepted January 2, 2017 employment injury.
Appellant submitted a January 10, 2017 report from Dr. Close who noted x-ray findings of
cervical and lumbar degenerative changes and diagnosed radiculopathy of the cervical region and
low right-sided low back pain without sciatica. Dr. Close, however, offered no opinion as to
whether his diagnosed conditions were causally related to the accepted employment incident of
January 2, 2017. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.9
Dr. Witt provided reports dated January 4 to February 10, 2017. On February 10, 2017 she
indicated that the ultimate diagnosis was lumbar radiculopathy due to degenerative joint disease,
aggravated by fall. The Board has long held that a mere conclusion, without the necessary medical
rationale explaining how and why the physician believes that a claimant’s accepted exposure could
result in a diagnosed condition, is insufficient to meet the claimant’s burden of proof.10 Dr. Witt
offered no rationalized medical explanation as to how, appellant’s accepted fall on January 2, 2017
would have caused her diagnosed condition. Without explaining how, physiologically, the
movements involved in the employment incident caused or contributed to aggravated lumbar
degenerative joint disease, Dr. Witt’s opinion is of limited probative value.11

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

A.C., Docket No. 08-1453 (issued November 18, 2008).

9

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

See A.B., Docket No. 16-0864 (issued November 16, 2016); Beverly A. Spencer, 55 ECAB 501 (2004).

11

C.D., Docket No. 17-1357 (issued May 4, 2018).

5

In an April 18, 2017 report, Dr. Valentino noted symptoms of radiating neck pain which
appellant related to the accepted January 2, 2017 employment injury. He described findings on
examination and diagnosed cervical (neck) pain, sprain of ligaments of cervical and lumbar areas
of the spine, and cervical radiculitis. Dr. Valentino indicated that appellant’s ongoing symptoms
and diagnoses were related to her work injury by direct cause and aggravation and recommended
further testing. He later advised on May 9, 2017 that, when appellant fell backwards onto her
buttocks, she hyperextended her cervical and lumbar spine, as confirmed by physical examination.
Appellant, however, indicated on the claim form that she landed on her right side when a chair
rolled out from under her. Although she testified during the July 12, 2017 hearing that she first
landed on her buttocks and then tilted to the right, the Board has held that contemporaneous
evidence is entitled to greater probative value than later evidence.12 Dr. Fried also commented
that appellant landed on her right side. Thus, Dr. Valentino’s opinion is also of limited probative
value as he based his opinion on a correct history and mechanism of injury.13 It is therefore
insufficient to meet appellant’s burden of proof to establish that her diagnosed conditions were
caused by the accepted January 2, 2017 employment injury.14
Dr. Fried submitted reports dated June 15 and August 8, 2017. In his initial report he
described appellant’s job duties and that she indicated that she landed hard on her right hand,
hitting her shoulder, and entire right side on January 2, 2017. Dr. Fried described complaints
involving the right hand and wrist, neck and paracervical area, low back, right hip, and left upper
extremity. He reviewed diagnostic studies and Dr. Valentino’s report. Dr. Fried described
physical examination findings and diagnosed right median and radial neuropathy, left median
neuropathy, right brachial plexopathy/cervical radiculopathy, scapular winging with long thoracic
neuritis, cervical strain and sprain with right radiculopathy and aggravation of cervical disc
disease, disc space narrowing at multiple levels with radiculopathy, and right shoulder rotator cuff
strain and sprain. He opined that there was “no doubt” that appellant had a significant injury on
June 2, 2017, with a side-bending whiplash injury that aggravated cervical disc disease, a traction
injury to the nerve roots of C5 through T1 with evidence of long thoracic nerve stretch, and
traumatic injury to the radial and median nerves in the right upper extremity with double crush
syndrome. In a treatment note dated August 8, 2017, Dr. Fried described appellant’s ongoing
complaints of bilateral upper extremity and neck pain. He described physical examination findings
and advised that appellant remained significantly symptomatic and could not work. The Board
finds that Dr. Fried also did not provide sufficient rationale. He did not describe the specific
mechanics of the diagnosed side-bending whiplash injury, or his other diagnosed conditions.
Without further explanation of how physiologically the January 2, 2014 fall caused or contributed
to the diagnosed condition, Dr. Fried’s opinion is of limited probative value.15

12

See S.S., 59 ECAB 315 (2008).

13

See C.K., Docket No. 17-1853 (issued August 27, 2018).

14

Id.; see supra note 4.

15

See supra note 13.

6

Appellant also submitted diagnostic studies in support of her claim. Diagnostic studies are
of limited probative value as they do not address whether the employment injury caused any
diagnosed conditions.16
On appeal counsel argues that the medical reports of Dr. Valentino and Dr. Fried establish
that the additional conditions should be accepted or, at the very least, further development of the
medical evidence by OWCP is warranted. In the instant case, the record lacks rationalized medical
evidence establishing causal relationship between the January 2, 2017 employment injury and the
additional diagnoses rendered by Dr. Valentino and Dr. Fried. Thus, appellant has not met her
burden of proof.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her diagnosed cervical
radiculopathy, cervical facet syndrome, cervical and lumbar radiculopathy, bilateral carpal tunnel
syndrome, and bilateral wrist tenosynovitis are causally related to the accepted January 2, 2017
employment injury.

16

See supra note 9.

17

See J.S., Docket No. 18-0249 (issued August 27, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

